Citation Nr: 1716543	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-43 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right calf stab wound with muscle group XI residual scar.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1966 to September 1978.  

This matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2012, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board denied the Veteran's claim for an increased rating for a right thumb disability in a February 2015 decision.  In that decision, the Board also declined to take jurisdiction of the implied issue of TDIU as part and parcel of the increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed only the issue of whether TDIU should have been adjudicated by the Board as part of the increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued memorandum decision remanding the issue of TDIU to the Board for readjudication.  The Board notes that the memorandum decision specifies that only the issue of TDIU is being remanded, not the increased rating issue.  As such, the Board will not address the issue of an increased rating for the right thumb herein.

In July 2016, the Veteran's newly appointed attorney submitted a letter that he requested be construed as a notice of disagreement (NOD) for any pending claims.  This general NOD was timely as to the July 2015 rating decision, continuing a 10 percent evaluation for the right calf stab wound with muscle group XI residual scar.  Despite this NOD, no statement of the case (SOC) has been issued for the issue of an increased rating for the right calf stab wound, nor is there any other evidence of action being taken.  As such, it must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
 
The issue of entitlement to an evaluation in excess of 10 percent for a right calf stab wound with muscle group XI residual scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of no less than 70 percent and at least one single disability rating of no less than 40 percent.  

2.  The Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's TDIU claim is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has been granted service connection for several disabilities, including posttraumatic stress disorder (PTSD) (70 percent disabling), residuals of a right thumb fracture with degenerative joint disease (10 percent), right calf stab wound with muscle group XI residual scar (10 percent), tinnitus (10 percent), chronic prostatitis (0 percent), and bilateral hearing loss (0 percent).  His combined rating is 80 percent.  In light of his combined disability rating of at least 70 percent and his single disability rating of at least 40 percent, he meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2016).  

The remaining question is whether the Veteran is unemployable due solely to his service-connected disabilities.  The Board finds that the evidence supports such.  Significantly, the Veteran submitted a January 2017 private vocational assessment that concluded that he was at least as likely as not precluded from securing and following substantially gainful employment.  The private vocational specialist noted that the Veteran would have difficulty with physical work due to his right calf disability and difficulty with unskilled or semiskilled sedentary work due to his right thumb disability.  He also noted that the Veteran's PTSD caused poor and inefficient performance due to poor concentration, depressed mood, and sleep impairment (leading to daytime fatigue).  He concluded that the Veteran's performance was the reason he had lost jobs in the past and that it would render him unable to maintain a job in the future.

The January 2017 assessment is supported by the VA psychiatric treatment records which consistently note that the Veteran is unemployable due to his service-connected disabilities.  This level of occupational impairment is also reflected in the Veteran's 70 percent evaluation for PTSD.

In light of the significant difficulty that the Veteran would face due to his service-connected physical disabilities and inability to adequately perform in an employment setting due to his service-connected psychiatric disability, the Board is satisfied that the evidence of record shows that the Veteran's combined disabilities would render him unemployable in either a physical or sedentary environment.  See Geib v. Shinseki, 733 F.3d 1350 (2013) (held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  
In considering all of the Veteran's service-connected disabilities and affording him the benefit-of-the-doubt, the Board finds that there is sufficient evidence that the Veteran is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


ORDER

Entitlement to TDIU is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ has issued an SOC or taken any action in response to the July 2016 NOD with the July 2015 denial of an increased rating for the right calf stab wound.  Therefore, the issue of entitlement to an evaluation in excess of 10 percent for a right calf stab wound with muscle group XI residual scar must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney with a statement of the case regarding his appeal of the denial of an evaluation in excess of 10 percent for a right calf stab wound with muscle group XI residual scar.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, this claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


